         Case 5:17-cv-00634-SLP Document 168 Filed 12/26/19 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA
(1) JAMES GRAHAM, as SPECIAL
    ADMINISTRATOR for the
    ESTATE OF ANTHONY HUFF,
    Deceased,
           Plaintiff,
v.                                              Case No. CIV-17-634-SLP
(1) GARFIELD COUNTY
    CRIMINAL JUSTICE
    AUTHORITY, an Oklahoma Title
    60 authority;
(2) BOARD OF COUNTY
    COMMISSIONERS OF THE
    COUNTY OF GARFIELD, a
    Political Subdivision of the State of
    Oklahoma;
(3) JERRY NILES, individually;
(4) THE SHERIFF OF GARFIELD
    COUNTY, in his Official Capacity;
(5) JENNIFER NILES, individually
    and in her official capacity as Jail
    Administrator of the Garfield
    County jail;
(6) TURN KEY HEALTH CLINICS,
    LLC, an Oklahoma limited liability
    corporation;
(7) LELA GOATLEY, an individual;
    and
(8- JOHN DOES (1-3), unknown
10) individuals who were involved but
    not yet identified,
           Defendants.

                                         JUDGMENT

       Based upon the parties’ stipulations and joint submissions, the Court enters judgment and

makes the following findings of fact and conclusions of law:
         Case 5:17-cv-00634-SLP Document 168 Filed 12/26/19 Page 2 of 3



        1.     Defendant Board of County Commissioners of the County of Garfield and the

Plaintiff James Graham, as Special Administrator for the Estate of Anthony Huff, Deceased, have

agreed to compromise and settle all matters in controversy. All other Defendants in this action

have been or will be dismissed with prejudice.

        2.     Defendant Board of County Commissioners of Garfield County has agreed to the entry

of a judgment against the County, in favor of Plaintiff and payable in three equal annual installments

pursuant to Okla. Stat. tit. 62, § 365.5, beginning in 2021, together with post-judgment interest in

accordance with 28 U.S.C. § 1961. No judgment will be sought by Plaintiff against any other Defendant.

Garfield County retains the right to pre-pay, at any time, all or part of any amount or balance due under

this Judgment, by using any lawful means or process.

        3.     The compromise settlement amount is Twelve Million and Five Hundred Thousand

Dollars ($12,500,000.00), of which Four Million and Five Hundred Thousand Dollars ($4,500,000.00)

has been or will be paid or tendered to Plaintiff by Garfield County, its insurer, and/or the Garfield

County Criminal Justice Authority. Accordingly, Plaintiff and Garfield County jointly request entry of

a judgment in the amount of Eight Million Dollars ($8,000,000.00).

        4.     The parties represent that they have consulted with attorneys of their choosing

concerning the advisability of entering into this compromise agreement and represent that they

voluntarily choose to submit this judgment for approval by the Court.

        5.     The amount of this Judgment is inclusive of all damages, attorneys' fees, liens, pre-

judgment interest, costs, and litigation-related expenses.

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that judgment should

be, and hereby is, entered in favor of Plaintiff and against Defendant Board of County

Commissioners of the County of Garfield, a Political Subdivision of the State of Oklahoma, in the


                                                   2
         Case 5:17-cv-00634-SLP Document 168 Filed 12/26/19 Page 3 of 3



amount of Eight Million Dollars ($8,000.000.00).

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Judgment is inclusive

of all damages, attorneys' fees, liens, pre-judgment interest, costs, and litigation-related expenses, and

is payable in three equal annual installments pursuant to Okla. Stat. tit. 62, § 365.5, beginning in 2021,

together with post-judgment interest in accordance with 28 U.S.C. § 1961.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that each party shall bear

its own attorneys’ fees, costs, and litigation-related expenses.

        ENTERED this 26th day of December, 2019.




                                                    3
